Citation Nr: 1514459	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the rating reduction from 10 percent to zero percent (noncompensable) effective July 1, 2011, for service-connected bilateral hearing loss was proper.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a brachial to distal ulnar artery bypass of the upper left extremity, accomplished with a non-reversed greater saphenous vein harvested from the right lower extremity, performed on December 7, 2009 at the VA Medical Center (VAMC) in Iowa City, Iowa, claimed as due to VA negligence/lack of care.


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney at Law



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2011 by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  When submitting his substantive appeal in February 2013, the Veteran requested to participate in a Board hearing; however, he withdrew his hearing request in April 2013.  See 38 C.F.R. § 20.704 (2014).

In a July 2013 letter, the Veteran's attorney asserted that the Veteran was entitled to service connection for his ischemic left upper extremity.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of surgery performed on December 7, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO assigned a 10 percent rating effective from September 2001 for service-connected bilateral hearing loss.  

2.  In March 2010, the Veteran filed a claim seeking an increased rating for his bilateral hearing loss.

3.  In an August 2010 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's bilateral hearing loss to a zero percent (noncompensable) rating.   

4.  In an April 2011 rating decision, the RO implemented the proposed rating reduction from 10 percent to zero percent for service-connected bilateral hearing loss effective July 1, 2011.  

5.  At the time of the rating reduction, the 10 percent disability rating for service-connected bilateral hearing loss had been in effect for more than five years.  

6.  At the time of the April 2011 rating decision, the medical evidence reflected objective evidence of material improvement in the Veteran's bilateral hearing loss under the ordinary conditions of life.


CONCLUSION OF LAW

The rating reduction from 10 percent to a zero percent (noncompensable) rating effective July 1, 2011, for service-connected bilateral hearing loss was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.85, Diagnostic Code (DC) 6100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   With regard to rating reductions, 38 C.F.R. § 3.105 sets forth certain procedural requirements that must be met or the reduction is deemed void ab initio.  When the procedures in § 3.105 are applicable, VA must comply with them rather than the notice and duty provisions in the VCAA.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)) (standards for review of evidence).  As discussed below, VA has complied with the appropriate procedural requirements.  Therefore, no further discussion of the VCAA is required.

Rating Reduction Claim

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has held consistently that, when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be allowed an opportunity to participate in a personal hearing, with the request received within 30 days of the notice provided, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e), (i).  After the allotted period, if no additional evidence has been submitted, final rating action will be taken, and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

Normally, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. § 3.102 (2011).  The Court has specified a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 10 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 10 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a) , that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  A 10 percent evaluation for bilateral defective hearing is assigned when the hearing acuity is at least at Level I in the better ear and Level X in the poorer ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).  


Factual Background

The Veteran was awarded service connection for his bilateral hearing loss by a June 1977 rating decision which assigned a noncompensable disability rating effective from his discharge from service in July 1976.  This noncompensable evaluation remained in effect until the RO assigned a 10 percent disability rating by a May 2002 rating decision, which was effective on the date of receipt of his claim in September 2001.  This compensable rating was awarded based on the results of audiometric testing performed during a January 2002 VA audiological examination.  Specifically, this examination revealed an average pure tone decibel loss of 51 and a speech discrimination score of 78 percent in the left ear, and an average puretone decibel hearing loss of 46 and a speech discrimination score of 74 in right ear, which equates to a Level IV for both ears, thereby entitling the Veteran to a compensable rating pursuant to Table VII. 

In March 2004, the Veteran sought an increased rating for his service-connected bilateral hearing loss and underwent a related VA audiological examination in June 2004.  Audiometric testing performed during this examination revealed an average pure tone decibel loss of 48 and a speech discrimination score of 78 percent in the left ear, and an average pure tone decibel loss of 41 and a speech discrimination score of 86 in right ear.  This audiometric data, when charted on Table VII, which equates to a Level III for the left ear and a Level II for the right ear, which warrants a noncompensable evaluation.  

Accordingly, in August 2004, the RO issued a rating decision in which it denied the Veteran's increased rating claim and advised the Veteran that based on his improved speech discrimination scores which failed to support his then-assigned 10 percent rating, the propriety of his 10 percent evaluation would be subject to future review.  In February 2005, the Veteran appealed the denial of his increased rating claim, and the RO accordingly issued a statement of the case in September 2006.  In this statement of the case, the RO continued to deny the Veteran's hearing loss increased rating claim and advised the Veteran that although the 2004 VA examination showed some improvement in his speech discrimination testing results, this examination, by itself, did not establish a permanent improvement in his hearing acuity and therefore his current rating would remain undisturbed, but was subject to future review.  The Veteran did not submit a timely substantive appeal after receipt of this statement of the case.

In March 2010, the Veteran again sought an increase in his service-connected bilateral hearing loss, and accordingly, he underwent another VA audiological examination in April 2010.  Audiometric testing performed during this examination revealed an average puretone decibel loss of 53 and a speech discrimination score of 92 percent in the left ear, and an average puretone decibel hearing loss of 54 and a speech discrimination score of 94 in right ear, which equates to a Level I for both ears, which warrants a noncompensable evaluation pursuant to Table VII.  

Analysis
As an initial matter, the Board notes that the Veteran had been in receipt of the 10 percent rating, awarded effective September 2001, for more than five years when the RO proposed to reduce his ratings in August 2010.  Thus, the procedural requirements for ratings that have been in effect for more than five years are applicable to the instant analysis.  See generally 38 C.F.R. § 3.105 (2014).
In that regard, the Board finds that the RO complied with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  Specifically, the August 2010 rating decision proposing the reduction was prepared setting forth all material facts and reasons, and the rating decision and accompanying notice were provided to the Veteran at his latest address of record.  The Veteran was advised that he had 30 days in which to request a personal hearing and 60 days to submit additional evidence to show that compensation payments should be continued at the present level.  Moreover, the rating decision implementing the proposed reduction was issued in April 2011, well beyond the required 60 days after the issuance of the August 2010 rating decision.  Further, the RO assigned an effective date of July 2011, which is the first day of the month following the 60 day time period after the issuance of the April 2011 rating decision implementing the reduction.  
As there are no procedural deficits that would render the reduction void ab initio, the next relevant inquiry is whether the medical evidence of record at the time of the reduction indicated that the Veteran had sustained a permanent improvement in his hearing acuity when considered in the ordinary conditions of life and work.  In that regard, while the Veteran reports his perception that his hearing acuity has not improved, but worsened, as indicated by his claims seeking increased ratings, the audiometric data of record at the time of his reduction (as outlined above) indicated that his ability to discriminate speech has consistently improved.  As a result, at the time his 10 percent evaluation was discontinued in 2011, the evidence reflected that his hearing acuity had warranted a noncompensable rating since 2004.  Therefore, a sustained improvement in the Veteran's hearing acuity had been demonstrated by the record evidence.  
Further, the 2002, 2004, and 2010 VA examinations all reflect the results of comprehensive audiological testing.  Therefore, the Board finds that 2004 and 2010 examination reports reflecting an improvement in the Veteran's speech discrimination abilities are as comprehensive as the 2002 examination report upon which the Veteran's 10 percent rating award was predicated.  In other words, the examination reports used to reduce the Veteran's disability rating from 10 percent to zero percent are as thorough as the one used to award his 10 percent disability rating.

The Board acknowledges the arguments made by the Veteran's attorney that the evidence fails to reflect that the Veteran's hearing loss disability has sustained improvement, when considered in the ordinary conditions of life and work, as the audiological testing performed during VA examinations is administered in a controlled sound setting, not in the presence of background noise or in other similar circumstances recreating the circumstances of ordinary life and work.  As noted above, however, hearing evaluations are assigned strictly on the basis of audiometric data, as one's perception regarding one's hearing acuity cannot be quantified.  Moreover, the Veteran's 10 percent evaluation was awarded based on the results of audiometric testing performed in 2002 in a controlled environment.  Subsequent examinations performed in 2004 and 2010 in similar audiometric testing settings reflect a sustained improvement in his speech discrimination testing scores.  

While the 2010 VA examination report reflects that the Veteran's puretone thresholds have increased when compared to the pure tone thresholds recorded in 2002 and 2004, pure tone threshold data is not considered by itself, except in certain exceptional hearing patterns not present in this case.  Rather, the puretone thresholds must be considered in conjunction with speech discrimination scores, as mandated by the rating criteria for hearing loss disabilities.  

In summary, the Board finds that, at the time of the April 2011 rating reduction, the evidence reflected that the Veteran had a sustained improvement in his bilateral hearing acuity, when considered under the ordinary circumstances of life and work.  The Board also finds that a rating reduction from 10 percent to a zero percent (noncompensable) rating for the Veteran's service-connected bilateral hearing loss was warranted.  Further, the evidence clearly establishes that the procedures specified in 38 C.F.R. § 3.105 were followed and the rating reduction was supported by a preponderance of evidence and was proper.  Thus, the claim is denied.


ORDER

The rating reduction from 10 percent to a zero percent (noncompensable) rating effective July 1, 2011, for service-connected bilateral hearing loss was proper.


REMAND

With regard to the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of surgery performed on December 7, 2009, he contends that he is entitled to compensation for the residual left arm and right leg disabilities he developed after undergoing a surgery to harvest a vein in his right leg which in turn was used to create a vein graft in his left arm to treat a blood clot found therein.  The Veteran asserts that this surgery was performed without proper informed consent as consent was obtained from his girlfriend while he was sedated on medications and the surgery was nonemergent and unnecessary.   

In September 2010, the Veteran underwent a VA general medical examination and, after conducting this examination and reviewing the Veteran's claims file, the examiner summarily stated that the Veteran's surgeries were performed under assumedly emergent circumstances and that there was no evidence of carelessness, negligence, lack of proper skill, or fault in those surgeries, without providing any supporting rationale for this conclusion.  Moreover, the examiner did not address the contentions of the Veteran and his attorney that any emergent nature of the surgery was due to a VA physician's failure to properly diagnose and treat the Veteran's prior left arm complaints in January 2009.  As the Board has an obligation to ensure that all opinions procured by VA are sufficient for adjudicatory purposes, and as this medical opinion contains no supporting rationale, a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, as the Veteran and his attorney contend that the consent obtained from his girlfriend prior to his surgery was uninformed and is invalid, and as the consent form exists as an image uploaded into the Veteran's VA treatment records which has not been associated with the claims file, the Board finds that, on remand, an attempt must be made to obtain this document.

Accordingly, the case is REMANDED for the following action:

1.  Locate the image of the informed consent referenced in the Veteran's December 7, 2009, 11:31pm VA treatment record and associate this document with the claims file.  All efforts to attempt to obtain this consent form must be documented in the claims file.

2.  Obtain a medical opinion from an appropriate clinician which addresses whether the Veteran's current left arm and right leg disabilities result from some form of faulty care provided by VA. The entire claims file, to include all electronic files, must be provided for review.  The Veteran should not be scheduled for an examination.

After reviewing the claims file, the clinician is to state whether the Veteran's left arm treatment, to include treatment received in January 2009 at the Des Moines VAMC and surgery performed at the Iowa City VAMC on December 7, 2009, was rendered carelessly, negligently, as a result in error in judgment or lack of proper skill, or with some other similar fault on the part of VA when furnishing medical treatment, surgical treatment, and hospital care, or is a result of an event not reasonably foreseeable.  

The examiner is to consider and comment on the clinical significance of the following evidence:

* In October 2008, the Veteran was treated for superficial venous thrombosis of the right lower extremity.
* In January 2009, the Veteran sought treatment for a four day history of left arm intermittent numbness, from the elbow to the palm, with his fingers a pale pink color; he was diagnosed and treated for golfer's/tennis elbow.
* In December 2009, the Veteran sought emergent treatment for left arm numbness and was diagnosed with an ischemic left upper extremity and was transferred to the Iowa City VAMC, where he underwent an arteriogram that revealed a large clot in his upper left extremity; accordingly, he underwent a brachial to distal ulnar artery bypass of the upper left extremity, accomplished with a non-reversed greater saphenous vein harvested from the right lower extremity. The Veteran was discharged post-operatively AMA, and follow-up arteriograms revealed that the bypass failed, as the grafted vein had become completely occluded.  
* Post-operative laboratory diagnostic testing revealed that the Veteran has a protein C deficiency, which likely resulted in his thrombosed left arm vein.  The Veteran is on continuous Coumadin treatment to preserve what left upper extremity functionality he has left; however, he has significant post-operative left arm and right leg pain.
* The Veteran and his attorney contend that the VA provided negligent/careless/faulty care when not properly evaluating the Veteran's left arm symptoms reported in January 2009, and given his history of venous deficiency in October 2008, by not ordering appropriate diagnostic testing to determine if these symptoms were venous-related.  The Veteran and his attorney contend that if such appropriate care had been rendered, and his protein C deficiency discovered, his left arm venous disorder would not have developed further, thereby avoiding the perceived necessity of surgical intervention in December 2009.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


